Case: 09-30988     Document: 00511068248          Page: 1    Date Filed: 04/01/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                             April 1, 2010
                                     No. 09-30988
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

CLEVELAND FERGUSON,

                                                   Plaintiff-Appellant

v.

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY; TRISH
FOSTER, Legal Programs Director,

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:08-CV-537


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Cleveland Ferguson, Louisiana prisoner # 193321, moves this court to
proceed in forma pauperis (IFP) in this appeal from the district court’s dismissal
of his 42 U.S.C. § 1983 complaint. The district court dismissed Ferguson’s
complaint based on a finding that the defendants were entitled to qualified
immunity and Ferguson failed to state a claim for relief. The district court also
denied Ferguson’s request to proceed IFP on appeal, certifying that the appeal


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30988   Document: 00511068248 Page: 2        Date Filed: 04/01/2010
                                No. 09-30988

was not taken in good faith. Ferguson’s IFP motion is a challenge to the district
court’s certification that his appeal is not taken in good faith. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Ferguson does not address the district court’s reasons for dismissing his
§ 1983 complaint. Because he fails to identify any error in the district court’s
analysis, any argument is abandoned. See Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Ferguson has not shown that he will present a nonfrivolous issue on
appeal. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, the
motion for leave to proceed IFP is denied and the appeal is dismissed as
frivolous. See Baugh, 117 F.3d at 202 n.24; 5 TH C IR. R. 42.2.
      The dismissal of this appeal as frivolous counts as one strike under 28
U.S.C. § 1915(g). Ferguson is cautioned that if he accumulates three strikes
under § 1915(g), he will not be able to proceed IFP in any civil action or appeal
filed while he is incarcerated or detained in any facility unless he is under
imminent danger of serious physical injury. See § 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                        2